DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-6, 9, 12-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (U.S. Publication No. 2016/0372395), in view of Lo (U.S. Publication No. 2015/0340305).
Regarding claim 1, Shih teaches a package comprising:
an interconnect structure (see Fig. 3) comprising:
a plurality of dielectric layers (322/326);
an electrical path in the interconnect structure (M1-4), wherein the electrical path comprises a plurality of damascene structures (see Fig. 5, paragraph [0024]), each extending into one of a plurality of dielectric layers in the interconnect structure (Fig. 5), and the plurality of damascene structures are 
a device die (420) over and electrically connecting to the electrical path (Fig. 5)

Shih does not teach a through-dielectric via penetrating through the plurality of dielectric layers, wherein the through-dielectric via comprises a straight edge continuously penetrating through the plurality of dielectric layers, wherein the through-dielectric via comprises a plurality of portions, each in one of the plurality of dielectric layers, and wherein the plurality of portions are continuously joined together without interfaces in between; or the device die electrically connecting to the through-dielectric via.
However, Lo teaches a single via penetrating an entire RDL to connect a die to the external connection points (see paragraph [0026]), and connected to the die (paragraph [0026]).  The via can be thought of as having multiple “portions”, each at a different dielectric layer.  It would have been obvious to a person of skill in the art at the time of the priority date that a through RDL via could have been used because it reduces the number of potential failure points for the connection which are inherent in the formation of several layers of interconnections.

Regarding claim 3, Shih teaches the package of claim 1, wherein the via and the metal line form an integrated structure with no distinguishable interface where the via joins the metal line (see Shih Fig. 3).

Regarding claim 4, Shih teaches the package of claim 1 further comprising a solder region (Fig. 5, solder 418) underlying and electrically coupling to the device die (see Fig. 5), and wherein no transistor 

Regarding claim 5, Shih teaches the package of claim 1 further comprising a dual damascene structure (401/404, paragraph [0024]), and a single damascene structure (layer 402a) underlying and physically joined to the dual damascene structure (see Fig. 5)).

Regarding claim 6, Shih teaches the package of claim 1 further comprising:
a solder region (418) underlying and electrically coupling to the device die (see Fig. 5);
a second dielectric layer (330) between the solder region and the plurality of dielectric layer (see Fig. 5); and
a redistribution line (405/408) comprising:
a trace portion (408) over and contacting the second dielectric layer (see Fig. 5); and
a via portion (405) extending into the second dielectric layer (see Fig. 5).

Regarding claim 9, Shih in view of Lo teaches a package comprising:
a plurality of dielectric layers (Fig. 3, dielectric layers 322, 326, 330);
a plurality of dual damascene structures (paragraph [0024]) in the plurality of dielectric layers, wherein each of the plurality of dual damascene structures comprises a metal line (404) and a via (401) continuously connected to each other (see Fig. 3), and wherein top surfaces of the dual damascene structures are coplanar with top surfaces of respective ones of the plurality of dielectric layers (see Fig. 3);
wherein the metal line is between the via and the first device die (see Fig. 5).


Regarding claim 12, Shih in view of Lo teaches the package of claim 9, wherein the through-dielectric via comprises a straight edge continuously penetrating through the plurality of dielectric layers (see Lo paragraph [0026]).

Regarding claim 13, Shih in view of Lo teaches the package of claim 9, wherein the plurality of dielectric layers comprise a bottom dielectric layer (322) and a top dielectric layer (330), and wherein the plurality of dual damascene structures are interconnected to form an electrical path extending from a bottom surface of the bottom dielectric layer to a top surface of the top dielectric layer (see Shih Fig. 5.)

Regarding claim 14, Shih in view of Lo teaches the package of claim 9 further comprising a second device die (see Shih Fig. 5) over the plurality of dielectric layers (Shih Fig. 5), wherein the plurality of dual damascene structures electrically connect the first device die to the second device die (see paragraph [0028], the devices are different hardware components of a single system, which would 

Regarding claim 21, Shih in view of Lo teaches the package of claim 1, wherein the through-dielectric via comprises a homogenous material extending into the plurality of portions of the through-dielectric via without distinguishable interface therein (see Lo paragraph [0026], a single via, not multiple vias).

Regarding claim 22, Shih in view of Lo teaches the package of claim 9, wherein the homogenous material comprises a plurality of portions (can think of each section corresponding to a dielectric as a “portion”), each in one of the plurality of dielectric layers, wherein the plurality of portions are continuously connected together without distinguishable interface in between (single via, not multiple vias).


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view Lo, further in view of Yeh et al. (U.S. Publication No. 2015/0371951)
Regarding claim 2, Shih in view of Lo teaches the package of claim 1, but does not specifically teach wherein the via has a top width and a bottom width, and the top width is greater than the bottom width.
However, Yeh teaches a similar structure in which a wiring layer is made with dual damascene conductive layers (see Fig. 1, paragraph [0034]), where the vias are top width is greater than the bottom width (see Fig. 3).  It would have been obvious to a person of skill in the art at the time of the priority 

Regarding claim 10, Shih in view of Lo teaches the package of claim 9, wherein lower portions of the via are narrower than respective upper portions of the via.
However, Yeh teaches a similar structure in which a wiring layer is made with dual damascene conductive layers (see Fig. 1, paragraph [0034]), where the vias are top width is greater than the bottom width (see Fig. 3).  It would have been obvious to a person of skill in the art at the time of the priority date that the via could have been tapered as taught by Yeh because this allows for easier deposition of the conductive material without forming voids.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Lo, further in view of Magnus (U.S. Publication No. 2017/0084591)
Regarding claim 7, Shih teaches the package of claim 6, wherein the plurality of dielectric layers are a low-k inorganic dielectric layers (see Shih paragraph [0022] and paragraph [0025], ILDs can be low-k materials), but does not teach that the second dielectric layer comprises a polymer.
However, Magnus teaches a similar device in which the dielectric layer of the RDL closest to the device is formed of a different material than the other RDL dielectrics, and is a polymer (paragraph [0045]).  It would have been obvious to a person of skill in the art at the time of the priority date that the dielectric layer of Shih closest to the device could have been a polymer because Magnus teaches that this reduces the stress to the device by creating a low-modulus layer at the thermal expansion mismatch point (see paragraph [0023]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Lo, further in view of Magnus and Yeh.
Regarding claim 15, Shih in view of Lo teaches the package of claim 9, wherein the plurality of dielectric layers are low-k dielectric layers, and the package further comprises:
a plurality of polymer layers (see Magnus Fig. 4, paragraph [0045])multiple layers 328) underlying and joining to the plurality of dielectric layers (see Magnus Fig. 10, primary RDL layers are analogous to dielectric layers of Shih;
and a plurality of redistribution lines (438) in the plurality of polymer layers, wherein one of the plurality of redistribution lines comprises:
a metal trace (438) having a bottom surface coplanar with an interface between two of the plurality of polymer layers (see Fig. 9, bottom surface of trace 438 is coplanar with top surface of polymer layer 328, polymer layers are coplanar, therefore the bottom surface is coplanar with a theoretical intersection of the polymer layers); and
an additional via (not labeled, but se Fig. 8, via attached to trace 438) underlying and joined to the metal trace (see Fig. 8).
It would have been obvious to a person of skill in the art at the time of the priority date that the device of Shih could have included the polymer localized RDL of Magnus because Magnus teaches that this reduces mechanical stress on the device by applying a low-modulus material where the thermal expansion mismatch occurs between the dies and RDL.
Shih in view of Magnus does not specifically teach wherein the additional via has a bottom width and a top width greater than the bottom width.  However, Yeh teaches a similar structure in which an RDL has vias in which the top width is greater than the bottom width (see Fig. 3).  It would have been obvious to a person of skill in the art at the time of the priority date that the via could have .


Response to Arguments
Applicant's arguments with respect to claims 1 and 9, filed 12/27/2021, have been fully considered but they are not persuasive. Applicant primarily argues that Lo does not teach that the via is a continuous via without interfaces.  Examiner disagrees.  Lo teaches that the via is a “single vertical via that extends through the entire distribution layer” (paragraph [0026]).  The plain meaning of a “single vertical via” is that the via is a single via, and not multiple vias, which would be required to have interfaces formed at the various “portions” of the via.  It would be well within the knowledge of a person of skill in the art at the time of the effective filing date that multi-layer through-hole etching with small critical dimensions can be accomplished by a variety of methods, such as Bosch etching, and the through-hole can be filled with a single metal to form a single via.  It would have been obvious to a person of skill in the art that a similar method within the knowledge of semiconductor manufacturing would be intended for the “single vertical via” of Lo.
Applicant's arguments with respect to claims 7 and 15, filed 12/27/2021, have been fully considered but they are not persuasive.  As recited, claim 7 (and 6) require a solder region underlying the device die (see Shih Fig. 5, die is topmost, solder 418 is underlying), a second dielectric layer between the solder region and the plurality of dielectric layers (i.e., from top to bottom: die-solder layer-second dielectric layer-plurality of dielectric layer).  Therefore, the second dielectric layer is the dielectric layer closest to the die.  Applicant is mistaken in asserting that the modifying the dielectric layer closest to the die would be a modification of the plurality of dielectric layers.  Instead, as discussed between the solder (immediately adjacent the die) and the plurality of the dielectric layers (lowermost layers).


Allowable Subject Matter
Claims 16-19 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 16-19 and 23, the prior art, alone or in combination, fails to teach or suggest the specific order of layers claimed, in particular, the polymers layers over the solder region, the solder region underlying the first conductive line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN G CLINTON/               Examiner, Art Unit 2816       

/SELIM U AHMED/               Primary Examiner, Art Unit 2896